Title: From Thomas Jefferson to Patrick Gibson, 26 July 1821
From: Jefferson, Thomas
To: Gibson, Patrick


Dear Sir
Monticello
July 26. 21.
I have duly recieved your favor of of the 17th and the account stating a balance in my favor of 39.67 and am glad to learn the rise in the price of flour. this is the more important as the quantity will be less & the quality worse. there will not be half a crop made in this part of the country. I mentioned to you in a former letter that I had committed all my plantations to the management of my grandson, finding myself quite unequal to that business. Capt Peyton had always been his correspondent and he finds it more convenient to do all his business thro’ a single hand. I mention this to shew that the change has not proceeded from any change of confidence or of friendship to yourself. these are undiminished: but that I have no longer any business of that kind to do. I write by this mail to mr Andrew Smith for some Roman cement, which will amount to about the balance abovementioned, which I will therefore request you to pay to him, and I have desired him to apply for it I learn with great pleasure that your health is improving. I hope it will continue to do so, and beg you to be assured of my friendly and continued attachment and respect.Th: Jefferson